Appeal from an order of the Supreme Court at Special Term, entered November 13, 1972 in Schuyler County, which denied defendant’s motion to serve an amended answer and counterclaim. Plaintiff, Timmie Bauman, aged 17 years, was injured when he was struck by defendant’s automobile while said plaintiff was a pedestrian on a State highway. Defendant moved to serve an amended answer and counterclaim alleging that the parent of the infant plaintiff "was at all times responsible for the control and supervision of the infant plaintiff” and that the accident “was caused or contributed to by the neglect, careless and illegal acts of the individual adult plaintiff ”. The motion was properly denied, and we affirm on authority of HolodooTc v. Spencer (43 A D 2d 129). Order affirmed, with costs. Greenblott, Sweeney, Kane and Main, JJ., concur; Staley, Jr., J. P., concurs in the result in the following memorandum.
Staley, Jr., J. P.,
(concurring): I concur in the result on the ground that under the facts of this case, the proposed amended answer and counterclaim fail to state a cause of action.